TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00719-CR



                              Antonio Ricardo Jennings, Appellant

                                                   v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
         NO. 69,422, THE HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Antonio Ricardo Jennings seeks to appeal from a judgment of conviction for

possession of a controlled substance. See Health & Safety Code Ann. § 481.115 (West 2010). The

trial court has certified that: (1) this is a plea-bargain case and Jennings has no right of appeal, and

(2) Jennings has waived the right of appeal. Accordingly, the appeal is dismissed. See Tex. R. App.

P. 25.2(a)(2), (d).



                                                __________________________________________
                                                J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: November 14, 2012

Do Not Publish